United States Court of Appeals
                     For the First Circuit

No. 15-1498

                    LOUIS PAOLINO; MARIE ISSA

                     Plaintiffs, Appellants,

                                 v.

      JF REALTY, LLC; JOSEPH I. FERREIRA; ROBERT YABROUDY;
       LKQ ROUTE 16 USED AUTO PARTS, INC., d/b/a Advanced
       Auto Recycling; JOSEPH I. FERREIRA, Trustee of the
                    Joseph I. Ferreira Trust,

                     Defendants, Appellees.



                          ERRATA SHEET

     The opinion of this Court issued on July 18, 2016 is amended
as follows:

On page 5, line 10, insert "(specifically, excessive turbidity)"
between "pollutants" and "were being discharged".

On page 12, line 4, insert "within the meaning of the CWA" after
"pollutants".

On page 12, delete footnote 4.

On page 15, line 19, insert a comma after "the Property".

On page 15, line 20, delete "and" and insert "RIDEM's" before
"responsiveness".

On page 15, line 21, after "concerns," insert "and the resolution
of the turbidity issue, see supra page 5,".

On page 18, delete footnote 6.